C. A. 1st Cir. [Certiorari granted, ante, p. 967.] Motion of Boston Firefighters Union, Local 718, for divided argument denied. Motion of Boston Firefighters Union, Local 718, for additional time for oral argument denied. Motion of Boston Police Patrolmen’s Association, Inc., for divided argument denied. Motion of Boston Police Patrolmen’s Association, Inc., for additional time for oral argument denied. Motion of Nancy B. Beecher et al. for divided argument granted. Motion of the Solicitor General for leave to participate in oral argument as amicus curiae and for divided argument denied. Justice Marshall took no part in the consideration or decision of these motions.